DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Joo does not teach selection of a selected user among a plurality of users. Applicant also submits that Joo does not teach selection of a user among a plurality of users based on a selection rule set in advance to compare each user's preference related to any particular parameter. Remarks, p. 14.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 1 is rejected over a combination of Joo et al (US 2011/0125788), Mickelsen et al (US 2014/0267906), Craner et al. (US 2009/0328105), and Begeja et al. (US 8712218).
Claim 1, recites, in part, “determin[ing] a selected user among the plurality of users whose user preference information is used to create the mood based on a 
As recited in the claim rejections under 35 USC § 103, Joo teaches a control unit configured to generate personalized mood information of each user of a plurality of users ([0127], “In the method for providing user sensory preference metadata according to the present embodiment, the preference information may include personal information for identifying a plurality of users and preference description information that describes sensory effect preference information of each user.”).
Craner teaches determining a selected user among a plurality of users whose user preference information is used based on a selection rule set in advance to compare a degree of emphasis of each user of a plurality of users corresponding to a preference according to the selection rule set in advance ([0009], “In some embodiments, the viewers in the group have priority designations which may affect the ranking of the assets.” [0052], “Priority of a user profile may be used in the ranking computation to place one user's preferences ahead of another. For example, if one user has a low preference for violence but another user with a higher priority has a high preference for violence, the system may nevertheless rank an asset with high violence characteristic as being relevant to the group because of the user's high priority designation.” [0062], “FIG. 3 shows an illustrative user preference equalizer 300 for storing user preferences in a preference profile in accordance with an embodiment of the present invention. Preference equalizer 300 includes…user priority designation field 340….” Fig. 3. More specifically, Craner’s system comprises instructions for a ranking 
Taking the references together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to produce a combined system enabled with means for “determin[ing] a selected user among the plurality of users whose user preference information is used to create the mood based on a selection rule set in advance to compare the personalized degree of emphasis of each user of the plurality of users corresponding to the basic mood parameter according to the selection rule set in advance”. The combination would serve to facilitate the presentation of content according to users’ preferences and/or interests.

Applicant additionally submits that Joo does not teach selection of a selected user among a plurality of users nor a reflection of user preference information of a selected user among a plurality of users. Applicant additionally submits that Joo does not teach determining a selected user based on a degree of emphasis that is personalized for each user and that corresponds to the basic mood parameter corresponding to an extracted feature value. Remarks, p. 15.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 1, recites, in part, “determin[ing] a selected user among the plurality of users whose user preference information is used to create the mood based on the personalized degree of emphasis of each user corresponding to the basic mood parameter.”
As recited in the claim rejections under 35 USC § 103, Joo teaches a control unit configured to generate personalized mood information of each user of a plurality of users ([0127], “In the method for providing user sensory preference metadata according to the present embodiment, the preference information may include personal information for identifying a plurality of users and preference description information that describes sensory effect preference information of each user.”).
Craner teaches determining a selected user among a plurality of users whose user preference information is used based on a degree of emphasis of each user corresponding to a preference ([0052], “Priority of a user profile may be used in the ranking computation to place one user's preferences ahead of another. For example, if one user has a low preference for violence but another user with a higher priority has a high preference for violence, the system may nevertheless rank an asset with high violence characteristic as being relevant to the group because of the user's high priority designation.”).
Taking the references together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

Applicant also submits that Mickelsen does not teach anything resembling the present combination of claim elements particularly recited by amended independent claim 1. Remarks, pp. 15-16.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant additionally submits that Craner does not teach the limitations of amended claim 1. Remarks, pp. 16-17.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As presented in the claim rejections under 35 USC § 103, Craner teaches determining a selected user among a plurality of users whose user preference information is used based on a selection rule set in advance to compare a degree of emphasis of each user of a plurality of users corresponding to a preference according to the selection rule set in advance ([0009], “In some embodiments, the viewers in the group have priority designations which may affect the ranking of the assets.” [0052], “Priority of a user profile may be used in the ranking computation to place one user's preferences ahead of another. For example, if one user has a low preference for violence but another user with a higher priority has a high preference for violence, the system may nevertheless rank an asset with high violence characteristic as being relevant to the group because of the user's high priority designation.” [0062], “FIG. 3 shows an illustrative user preference equalizer 300 for storing user preferences in a preference profile in accordance with an embodiment of the present invention. Preference equalizer 300 includes…user priority designation field 340….” Fig. 3. More specifically, Craner’s system comprises instructions for a ranking computation, i.e., “a selection rule set in advance,” for placing one user’s preferences ahead of another.).
Considering Craner’s above teaching with Joo’s teaching for controlling mood creating equipment to adjust a mood ([0013], [0042]-[0049], [0083]-[0095], [0083]) and Mickelsen’s teaching for creating a mood using mood creating equipment based on a feature value extracted from content ([0011], [0014], [0019], [0026], [0036], [0040], 

Applicant also submits that Begeja does not teach or suggest alternative selection rules which may be set in advance in order to provide different manners of determining a selected user. Remarks, pp. 17-18.
Claim 1 is rejected over a combination of Joo et al (US 2011/0125788), Mickelsen et al (US 2014/0267906), Craner et al. (US 2009/0328105), and Begeja et al. (US 8712218).
As presented in the claim rejections under 35 USC § 103, Begeja teaches:
a selection rule is set in advance from among a first selection rule and a second selection rule (Col. 7, line 65 to col. 8, line 25, “Referring now to FIG. 4, another exemplary method of the present invention is shown with general applicability towards a group or community of viewers. In this embodiment, the identity of group members is determined, step 400. … Once the group members 
wherein when the second selection rule is set, a predetermined personalized degree of emphasis other than the highest personalized degree of emphasis is used to determine the selected user (Col. 7, line 65 to col. 8, line 25, “Referring now to FIG. 4, another exemplary method of the present invention is shown with general applicability towards a group or community of viewers. In this embodiment, the identity of group members is determined, step 400. … Once the group members are identified, the group profile is then determined, step 410. For example, in one embodiment, the profile of a single member of the group may be used to determine which programs to record for the group. In an alternative embodiment, the profiles of each group member may be used to determine a group profile and the aggregated group profile used to determine which programs to record for the group.”).
In view of Begeja’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the selection rule is set in advance from among a first selection rule and a second selection rule, and wherein when the second selection rule is set, a predetermined personalized degree of emphasis other than the highest personalized 

Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Joo et al (US 2011/0125788), Mickelsen et al (US 2014/0267906), Craner et al. (US 2009/0328105), and Begeja et al. (US 8712218).

claim 1, Joo teaches an information processing apparatus (Figs. 1-2, 5-7) comprising:
a control unit configured to
generate personalized mood information of each user of a plurality of users ([0127], “In the method for providing user sensory preference metadata according to the present embodiment, the preference information may include personal information for identifying a plurality of users and preference description information that describes sensory effect preference information of each user.”) based on
a basic mood parameter and user preference information of each user ([0125]-[0132], [0130], “As shown in FIG. 7, the apparatus 702 for providing user sensory preference information according to the present embodiment includes an input unit 704 for receiving preference information about predetermined sensory effects from a user and a controlling unit 706 for generating user sensory preference metadata including the received preference information. The user sensory preference metadata includes personal preference information that describes the preference information. The apparatus 702 for providing user sensory preference information according to the present embodiment may further include a transmitting unit 708 for transmitting the generated user sensory preference metadata to the RoSE engine.” [0127]) including a personalized degree of emphasis of the user 
control the mood creating equipment so as to adjust, in coordination with presentation of information of the content to be utilized by the plurality of users, the created mood ([0013], “a controlling unit configured to obtain the sensory effect information by analyzing the sensory effect metadata and to control sensory devices corresponding to the sensory effect information by referring to the capability information, wherein the sensory device capability metadata includes device capability information that describes the capability information” [0042]-[0049], [0083]-[0095], [0083], “A user of the sensory device 306 and the media player 308 may have various preferences about predetermined sensory effects. For example, the user may dislike a predetermined color or may want strong vibration. Such user preference information may be input through the sensory device 306 or an additional input terminal (not shown). Further, the user preference information may be generated 
wherein the created mood is different from the presentation of the information of the content and comprises stimulation perceivable by the plurality of users ([0044], “The RoSE engine 204 receives media 202 and controls a media output device 206 to reproduce the media 202. The RoSE engine 204 controls sensory effect devices 208, 210, 212, and 214 using visual effect information, olfactory effect information, and tactile effect information included in sensory effect metadata. Particularly, the RoSE engine 204 controls lights 210 using the visual effect information, controls a scent device 214 using the olfactory effect information, and controls a trembling chair 208 and a fan 212 using the tactile effect information.” [0045], “For example, when video including a scene of lightning or thunder is reproduced, lights 210 are controlled to be turned on and off. When video including a scene of foods or a field is reproduced, the scent device 214 is controlled. Further, when video including a scene of water rafting or car chasing is reproduced, the trembling chair 208 and 
wherein the adjusted mood reflects the user preference information based on the personalized mood information of a user among the plurality of users ([0048], “A user who wants to reproduce media 202 may have various preferences for specific sensory effects. Such preference may influence representation of sensory effects. Such preference may influence representation of sensory effects. For example, a user may not like a red color light. Or, when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting and a low sound volume.” [0125]-[0132], [0130], “As shown in FIG. 7, the apparatus 702 for providing user sensory preference information according to the present embodiment includes an input unit 704 for receiving preference information about predetermined sensory effects from a user and a controlling unit 706 for generating user sensory preference metadata including the received preference information. … The apparatus 702 for providing user sensory preference information according to the present embodiment may further include a transmitting unit 708 for transmitting the generated user sensory preference metadata to the RoSE engine.”), and
wherein the control unit is implemented via at least one processor (Abstract, [0125]-[0132], Figs. 1-2, 5-7).


Mickelsen discloses creating a mood using mood creating equipment based on a feature value extracted from content ([0011], [0014], [0019], “An example list of devices is shown in box 16, and includes…devices designed specifically to enhance sensory experiences for content which may include seat buzzers and wind machines.” [0026], “The next module is the closed-caption and text analysis module 24. This module examines the content stream and extracts text information that may be used to identify enhanced sensory experiences for content events.” [0029], “According to the present embodiment, this text which was provided for the purpose of reading by a user is used for a different purpose, to modify the local environment around a user to further enhance the viewing experience that is synchronized with the video pictures appearing 
In view of Mickelsen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo to include creating a mood using mood creating equipment based on a feature value extracted from content. The modification would enable a combined system to create experiences that heighten the mood of what is being viewed (see Mickelsen, [0040]). Moreover, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with Mickelsen such that the basic mood parameter corresponds to the extracted feature value. The modification would enable a combined system to create experiences that heighten the mood of what is being viewed while catering to user preferences (e.g., a user may not like a red color light). The modification would thereby enhance the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach determining a selected user among the plurality of users whose user preference information is used to create the mood based on a 
Craner teaches determining a selected user among a plurality of users whose user preference information is used based on a selection rule set in advance to compare a degree of emphasis of each user of a plurality of users corresponding to a preference according to the selection rule set in advance ([0009], “In some embodiments, the viewers in the group have priority designations which may affect the ranking of the assets.” [0052], “Priority of a user profile may be used in the ranking computation to place one user's preferences ahead of another. For example, if one user has a low preference for violence but another user with a higher priority has a high preference for violence, the system may nevertheless rank an asset with high violence characteristic as being relevant to the group because of the user's high priority designation.” [0062], “FIG. 3 shows an illustrative user preference equalizer 300 for storing user preferences in a preference profile in accordance with an embodiment of the present invention. Preference equalizer 300 includes…user priority designation field 340….” Fig. 3. More specifically, Craner’s system comprises instructions for a ranking 
Considering Craner’s above teaching with Joo’s teaching for controlling mood creating equipment to adjust a mood ([0013], [0042]-[0049], [0083]-[0095], [0083]) and Mickelsen’s teaching for creating a mood using mood creating equipment based on a feature value extracted from content ([0011], [0014], [0019], [0026], [0036], [0040], [0037]-[0042]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include determining a selected user among the plurality of users whose user preference information is used to create the mood based on a selection rule set in advance to compare the personalized degree of emphasis of each user of the plurality of users corresponding to the basic mood parameter according to the selection rule set in advance, and such that the adjusted mood reflects the user preference information based on the personalized mood information of the selected user among the plurality of users. The modification would serve to facilitate the presentation of content according to users’ preferences and/or interests.
While the combination teaches wherein, when a first selection rule is set, a highest personalized degree of emphasis among the plurality of users is used to determine the selected user (Craner: [0009], [0052], “Priority of a user profile may be used in the ranking computation to place one user's preferences ahead of another. For example, if one user has a low preference for violence but another user with a higher priority has a high preference for violence, the system may nevertheless rank an asset with high violence characteristic as being relevant to the group because of the user's 
Begeja teaches:
a selection rule is set in advance from among a first selection rule and a second selection rule (Col. 7, line 65 to col. 8, line 25, “Referring now to FIG. 4, another exemplary method of the present invention is shown with general applicability towards a group or community of viewers. In this embodiment, the identity of group members is determined, step 400. … Once the group members are identified, the group profile is then determined, step 410. For example, in one embodiment, the profile of a single member of the group may be used to determine which programs to record for the group. In an alternative embodiment, the profiles of each group member may be used to determine a group profile and the aggregated group profile used to determine which programs to record for the group.”), and
wherein when the second selection rule is set, a predetermined personalized degree of emphasis other than the highest personalized degree of emphasis is used to determine the selected user (Col. 7, line 65 to col. 8, line 25, “Referring now to FIG. 4, another exemplary method of the present invention is shown with general applicability towards a group or community of viewers. In this embodiment, the identity of group members is determined, step 400. … Once the 
In view of Begeja’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the selection rule is set in advance from among a first selection rule and a second selection rule, and wherein when the second selection rule is set, a predetermined personalized degree of emphasis other than the highest personalized degree of emphasis is used to determine the selected user. The modification would serve to provide an alternative and/or supplemental means for determining a selected user among the plurality of users whose user preference information is used.

Regarding claim 3, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the control unit is configured to change output intensity of the mood creating equipment according to an action of the selected user (Joo, ¶ 0048-¶ 0049, ¶ 0053-¶ 0054, “A user who wants to reproduce media 202 may have various preferences for specific sensory effects. Such preference may influence representation of sensory effects. For example, a user may not like a red color light. Or, when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting and a low sound volume. By expressing such 

Regarding claim 4, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the control unit is configured to select a type of the mood creating equipment to be used according to an action of the selected user (Joo, ¶ 0013, ¶ 0042-¶ 0049, “[0045] For example, when video including a scene of lightning or thunder is reproduced, lights 210 are controlled to be turned on and off. When video including a scene of foods or a field is reproduced, the scent device 214 is controlled. Further, when video including a scene of water rafting or car chasing is reproduced, the trembling chair 208 and the fan 212 are controlled. Accordingly, sensory effects can be realized corresponding to scenes of video while reproducing” [0083], “Such user preference information may be input through the sensory device 306 or an additional input terminal (not shown). Further, the user preference information may be generated in a form of metadata. Such metadata is referred to as user sensory preference metadata USP. The generated user sensory 

Regarding claim 5, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the control unit is configured to reflect the user preference information of the selected user in the adjusted mood with reference to a database in which the user preference information of the user is stored (Joo, fig. 6, ¶ 0013, ¶ 0042-¶ 0049, “the RoSE engine 204 receives sensory effect capability metadata from each of sensory effect devices and user sensory preference metadata through an input device or from sensory effect devices. The RoSE engine 204 controls sensory effect devices with reference to the sensory effect capability metadata and the user sensory preference metadata USP”).

Regarding claim 6, Joo in view of Mickelsen discloses the information processing apparatus according to claim 5, Joo discloses wherein the user preference information is associated with a level of preference intensity, and wherein the control unit controls the mood creating equipment to reflect the user preference information in the adjusted mood according to the level of the preference intensity of the selected user (Joo, ¶ 0013, ¶ 0042-¶ 0049, “[0048] A user who wants to reproduce media 202 may have various preferences for specific sensory effects. Such preference may influence representation of sensory effects. For example, a user may not like a red color light. Or, when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting and a low sound volume. By expressing such preferences of a user about 

Regarding claim 7, the combination teaches an information processing apparatus
wherein the user preference information of each user is associated with a level of preference intensity, wherein the control unit controls the mood creating equipment to reflect the user preference information in the adjusted mood by using the user preference information of the selected user among the plurality of users (Joo: [0048], “A user who wants to reproduce media 202 may have various preferences for specific sensory effects. Such preference may influence representation of sensory effects. Such preference may influence representation of sensory effects. For example, a user may not like a red color light. Or, when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting and a low sound volume.” The word “prioritize” is defined as “[t]o give priority to; to designate (something) as worthy of special attention.” OED.com. For example, a user preference sets a priority for dim lighting and a low sound volume in the middle of the night. [0125]-[0132], [0130], “As shown in FIG. 7, the apparatus 702 for providing user sensory preference information according to the present embodiment includes an input unit 704 for receiving preference information about predetermined sensory effects from a user and a controlling unit 706 for generating user sensory preference metadata including the received preference information. … The apparatus 702 for providing user sensory 
The combination teaches the limitations specified above; however, the combination as combined does not expressly teach that the selected user is determined based on the level of preference intensity of each user corresponding to the basic mood parameter.
Craner teaches a selected user determined based on a level of preference intensity of each user corresponding to a preference ([0052], “Priority of a user profile may be used in the ranking computation to place one user's preferences ahead of another. For example, if one user has a low preference for violence but another user with a higher priority has a high preference for violence, the system may nevertheless rank an asset with high violence characteristic as being relevant to the group because of the user's high priority designation.”).
In view of Craner’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the selected user is determined based on the level of preference intensity of each user corresponding to the basic mood parameter. The modification would serve to facilitate the presentation of content according to users’ preferences and/or interests.

Regarding claim 8, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein, when a plurality of 

Regarding claim 9, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein, when a plurality of pieces of content are utilized at the same time, the control unit is configured to create the mood obtained by synthesizing output of a plurality of corresponding moods (Joo, ¶ 0013, ¶ 0042-¶ 0049, “[0048] A user who wants to reproduce media 202 may have various preferences for specific sensory effects. Such preference may influence representation of sensory effects. For example, a user may not like a red color light. Or, when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting and a low sound volume. By expressing such preferences of a user about predetermined sensory effects as metadata, various sensory effects may be provided to a user. Such metadata is referred to as user sensory preference metadata (USP).”).

 claim 10, Joo in view of Mickelsen discloses the information processing apparatus according to claim 9, Joo discloses wherein, when a plurality of pieces of content are utilized at the same time, the control unit is configured to create the mood selected according to priority of the content for the mood for which output is not able to be synthesized (Joo, ¶ 0013, ¶ 0042-¶ 0049, and ¶ 0134, “[0049] Before representing sensory effects, the RoSE engine 204 receives sensory effect capability metadata from each of sensory effect devices and user sensory preference metadata through an input device or from sensory effect devices. The RoSE engine 204 controls sensory effect devices with reference to the sensory effect capability metadata and the user sensory preference metadata USP. Such a control command is transferred to each of the sensory devices in a form of metadata. The metadata is referred to as a sensory device command metadata (SDCmd)”).

Regarding claim 13, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the control unit is configured to determine the content for which the mood in coordination with presentation of information of the content is to be created based on a change rate of output of the mood creating equipment (Joo, ¶ 0013, ¶ 0042-¶ 0049, “[0048] A user who wants to reproduce media 202 may have various preferences for specific sensory effects. Such preference may influence representation of sensory effects. For example, a user may not like a red color light. Or, when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting and a low sound volume. By expressing such preferences of a user about predetermined sensory effects as 

Regarding claim 14, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the control unit is configured to control an output timing of the mood creating equipment according to perception recognition characteristics of each mood (Joo, ¶ 0013, ¶ 0042-¶ 0049, “[0048] A user who wants to reproduce media 202 may have various preferences for specific sensory effects. Such preference may influence representation of sensory effects. For example, a user may not like a red color light. Or, when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting and a low sound volume. By expressing such preferences of a user about predetermined sensory effects as metadata, various sensory effects may be provided to a user. Such metadata is referred to as user sensory preference metadata (USP).”).

Regarding claim 15, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the control unit is configured to control an output timing of the mood creating equipment according to a distance between the selected user and the mood creating equipment (Joo, ¶ 0013, ¶ 0042-¶ 0049, “[0048] A user who wants to reproduce media 202 may have various preferences for specific sensory effects. Such preference may influence representation of sensory effects. For example, a user may not like a red color light. Or, when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting 

Regarding claim 16, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the control unit is configured to adjust the mood based on at least one of an input operation (Joo, ¶ 0013, ¶ 0042-¶ 0049, ¶ 0111, “Referring to FIG. 5, the Ro SE engine 502 according to the present embodiment includes an input unit 504 for receiving sensory effect metadata having sensory effect information about sensory effects applied to media, and a controlling unit 506 for obtaining sensory effect information by analyzing the received sensory effect metadata and generating sensory effect command metadata to control sensory devices corresponding to the sensory effect information “), a sound input operation (Joo, ¶ 0048, “when a user wants to reproduce media 202 in the middle of night, the user may want a dim lighting and a low sound volume”) or a gesture operation by the selected user.

Regarding claim 17, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the control unit is configured to adjust the mood according to an intention of the selected user obtained by analyzing an action of the selected user among the plurality of users utilizing the content (Joo, ¶ 0013, ¶ 0042-¶ 0049, ¶ 0080, ¶ 0111, “[0080] The RoSE engine 304 receives sensory effect metadata including sensory effect information about sensory effects 

Regarding claim 18, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Joo discloses wherein the mood creating equipment comprises at least one of lighting equipment, an aroma diffuser, a speaker, an electric fan, an air conditioner or a vibration generating apparatus (Joo, fig. 2, page 8, table 3, ¶ 0044, ¶ 0083-¶ 0095, ¶ 0134, “The RoSE engine 204 receives media 202 and controls a media output device 206 to reproduce the media 202. The RoSE engine 204 controls sensory effect devices 208, 210, 212, and 214 using visual effect information, olfactory effect information, and tactile effect information included in sensory effect metadata. Particularly, the RoSE engine 204 controls lights 210 using the visual effect information, controls a scent device 214 using the olfactory effect information, and controls a trembling chair 208 and a fan 212 using the tactile effect information”).

Claim 19 is analyzed and rejected on the same grounds as claim 1.
Claim 20 is analyzed and rejected on the same grounds as claim 1.

Regarding claim 21, Joo in view of Mickelsen discloses the information processing apparatus according to claim 1, Mickelsen discloses wherein the control unit or language analysis to extract the feature value from the content (Mickelsen, ¶ 0037, “The audio analysis module 28 analyzes the audio stream looking for enhanced sensory experience events indicated by the type of audio and variations in the audio captured. In some embodiments this analysis may recognize specific sounds that are part of the audio stream, which would then be analyzed, or may identify other sounds that may describe the context of the scene”).

Regarding claim 22, the combination further teaches an information processing apparatus wherein the user preference information of each user further includes a personalized mood parameter (Joo: [0125]-[0132], [0130], “As shown in FIG. 7, the apparatus 702 for providing user sensory preference information according to the present embodiment includes an input unit 704 for receiving preference information about predetermined sensory effects from a user and a controlling unit 706 for generating user sensory preference metadata including the received preference information. The user sensory preference metadata includes personal preference information that describes the preference information. The apparatus 702 for providing user sensory preference information according to the present embodiment may further include a transmitting unit 708 for transmitting the generated user sensory preference metadata to the RoSE engine.”).

Regarding claim 23, the combination further teaches an apparatus wherein the selected user whose user preference information is used is determined to be a user 

Regarding claim 24, the combination further teaches an apparatus wherein the extracted feature value comprises a keyword obtained by analysis of at least one of image data and sound data of the content (Mickelsen: [0011], [0014], [0019], “An example list of devices is shown in box 16, and includes…devices designed specifically to enhance sensory experiences for content which may include seat buzzers and wind machines.” [0026], “The next module is the closed-caption and text analysis module 24. This module examines the content stream and extracts text information that may be used to identify enhanced sensory experiences for content events.” [0029], “According to the present embodiment, this text which was provided for the purpose of reading by a user is used for a different purpose, to modify the local environment around a user to further enhance the viewing experience that is synchronized with the video pictures appearing on the screen.” [0036], “This video content may be in the form of traditional movie format with individual viewable frames, and the video analysis module examines the analogue data in the frames as they are to be presented, looking for visual cues that can be matched with a sensory experience adjacent the user.” [0040], “In different .

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426